Van Brunt, P. J. (dissenting):
I dissent. There is not' a particle of evidence before the court that the defendants or any of them ever had the paper in their possession. The averments in the affidavit are mere hearsay, two or *408three degrees removed; and in the case of one of the parties, the only evidence is her affidavit that she has not got and never had the paper. It is most extraordinary, under such circumstances, to compel parties to produce what they have not got, and to imprison them for not so doing.
O’Brien, J., concurred.
Order affirmed, with ten dollars costs and disbursements.